Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered Januaiy 30, 2007, which, to the extent appealed from, granted the motion of defendant Jeddah Madison Corporation to dismiss the cause of action against it for promissory estoppel and issued a declaratory judgment in its favor, affirmed, with costs.
*341To the extent the expiration of the purported sublease and the execution of a settlement agreement between the plaintiff and Jeddah in a separate holdover proceeding has not rendered moot the instant claims, we conclude that Supreme Court properly granted Jeddah’s motion.
Jeddah established its entitlement to a declaration in its favor based on the documentary evidence (see Leon v Martinez, 84 NY2d 83, 88 [1994]). Plaintiff claims to have obtained the rights to a lease entered into between Jeddah and defendant Porthault Linens. However, the lease expired by its terms prior to Linens’ purported transfer of its rights in the lease to plaintiff. Moreover, Jeddah was not a party to the purchase agreement between plaintiff and Linens that purported to grant plaintiff a sublease beyond the term of the prime lease. The documentary evidence thus conclusively established Jeddah’s defense that plaintiff is, at best, no more than a month-to-month tenant. Jeddah is entitled to a declaration that the notice of termination of the monthly tenancy issued to plaintiff was valid and that Jeddah is not obligated to renew the purported sublease. Jeddah’s acceptance of rent prior to the issuance of the notice of termination did not invalidate the notice of termination (see 2-12 Sutter LLC v Crawford, 6 Misc 3d 858, 862 [2004]).
Plaintiffs invocation of the doctrine of promissory estoppel to bind Jeddah to the purchase agreement between plaintiff and Linens, to which Jeddah was not a party, is unavailing. Plaintiff alleges it was led to believe that the principal of Linens, who negotiated the purchase agreement, had the authority to bind Jeddah. Even if all of plaintiffs allegations are taken to be true, they do not rise to the level of unconscionability so as to invoke the doctrine against Jeddah (Steele v Delverde S.R.L., 242 AJD2d 414, 415 [1997]). Concur—Friedman, J.R, Marlow, Williams and Buckley, JJ.